           Case 1:19-cv-02855-TNM Document 29 Filed 02/18/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    NATANEL CHAIM MARK, et al.,

                         Plaintiffs,

                         v.                              Case No. 1:19-cv-02855 (TNM)

    ISLAMIC REPUBLIC OF IRAN, et al.,

                         Defendants.


                                       MEMORANDUM ORDER

         The Plaintiffs sue the Islamic Republic of Iran and the Syrian Arab Republic for injuries

arising from terrorist attacks. Second Am. Compl. at 1–2, ECF No. 27. 1 The Defendants were

served the Plaintiffs’ first-amended complaint pursuant to 28 U.S.C. § 1608 and are now in

default. See ECF Nos. 20–21, 23–24. After the Clerk of the Court entered default against the

Defendants, the Plaintiffs filed a second-amended complaint. See Second Am. Compl. The

Court ordered the Plaintiffs to “inform the Court whether they believe the amended complaint

must be served on the Defendants.” 2/10/2021 Min. Order. Before the Court is the Plaintiffs’

response. See Pl.’s Resp., ECF No. 28. The Court agrees with the Plaintiffs that they do not

need to serve their amended complaint.

         Service of an amended complaint is unnecessary under 28 U.S.C. § 1608 “where the

defendant foreign state has failed to appear, and is therefore in default, and where an amendment

does not add any claims but instead clarifies existing claims.” Dammarell v. Islamic Rep. of

Iran, 370 F. Supp. 2d 218, 224 (D.D.C. 2005). Courts have held that it is not necessary to serve

an amended complaint where the “amended complaint d[oes] not substantially change the


1
    All page citations are to the page numbers that the CM/ECF system generates.
          Case 1:19-cv-02855-TNM Document 29 Filed 02/18/21 Page 2 of 3




allegations in the original complaint and d[oes] not add new defendants.” Belkin v. Islamic Rep.

of Iran, 667 F. Supp. 2d 8, 20 (D.D.C. 2009); see also Blais v. Islamic Rep. of Iran, 459 F. Supp.

2d 40, 46 (D.D.C. 2006) (“not requir[ing] plaintiff to serve the amended complaint” where the

third-amended complaint “put the remaining defendants on notice that the claims sought by

plaintiffs were grounded in state substantive law as well as in the federal statutory scheme” and

“sought redress from only those three defendants who had been served”).

       It is possible “that additions to a complaint could be so substantial that the amended

complaint must be served on a foreign state under section 1608 even though the foreign state is

not being added to the complaint for the first time.” Dammarell, 370 F. Supp. 2d at 225. But

“when default has been entered against a foreign state defendant, and the amended complaint

does little more than provide” additional “particularity,” “there is no requirement that the

plaintiff serve the amended complaint pursuant to section 1608.” Id.; see also Maalouf v. Islamic

Rep. of Iran, No. 16-cv-0280-JDB, 2021 WL 230134, at *4 (D.D.C. Jan. 22, 2021) (finding that

service of an amended complaint was not necessary where “the fourth amended complaint . . .

ground[ed] plaintiffs’ causes of action in D.C. law,” “rephrase[d] and reassert[ed] facts alleged

elsewhere in the complaint,” and “incorporat[ed] additional discussions of prior court decisions

concerning the Beirut embassy bombings”).

       Here, the Plaintiffs filed their second-amended complaint to add pre-judgment interest as

an item of relief. See Pl.’s Resp. at 1. While a claim for pre-judgment interest is not trivial, it

does not “substantially change the allegations in the original complaint.” Belkin, 667 F. Supp. 2d

at 20. The Plaintiffs have also not sought to add new defendants to the case. See id. More,

although the Plaintiffs did not request pre-judgment interest in their first-amended complaint,

they did ask for “[s]uch other and further relief as the Court finds just and equitable.” First Am.



                                                  2
           Case 1:19-cv-02855-TNM Document 29 Filed 02/18/21 Page 3 of 3




Compl. at 26, ECF No. 6. The Court finds that the addition of the request for pre-judgment

interest in the Plaintiffs’ second-amended complaint merely “clarifies [their] existing claims.”

Dammarell, 370 F. Supp. 2d at 224.

         For these reasons, this case is unlike those in which plaintiffs have been required to serve

an amended complaint. See, e.g., Shoham v. Islamic Rep. of Iran, 922 F. Supp. 2d 44, 47–48

(D.D.C. 2013) (“Unlike Belkin, Blais, and Dammarell, however, Mrs. Shoham is not amending a

complaint in an existing action, but has filed a new and unrelated one in which defendants are

not yet in default. Mrs. Shoham cites no case, and this Court is aware of none, in which a

plaintiff was not required to serve process in a new, unrelated action against a foreign state

defendant.”). Allowing the Plaintiffs to file an amended complaint to add a request for pre-

judgment interest without requiring them to serve the amended complaint on the defaulted

Defendants fits comfortably with the decisions of other courts in this District. Accordingly, it is

hereby

         ORDERED that the Plaintiffs do not need to serve their [27] Amended Complaint on the

Defendants; it is further

         ORDERED that the Plaintiffs shall appear for a telephonic status conference on February

25 at 3:00 p.m., before Judge McFadden. The Plaintiffs shall be prepared to discuss their plan

for moving for default judgment and how they intend to prove liability. Dial-in details will be

sent to counsel.

         SO ORDERED.

                                                                              2021.02.18
                                                                              15:52:46 -05'00'
Dated: February 18, 2021                               TREVOR N. McFADDEN, U.S.D.J.




                                                  3
